Exhibit 10.5

IGO, INC.

2012 EXECUTIVE BONUS PLAN

Summary

iGo, Inc.’s Executive Bonus Plan (the “Plan”) is a discretionary cash incentive
program designed to motivate participants to achieve the company’s financial and
other performance objectives and to reward them for their achievements when
those objectives are met.

Eligibility

Participants are approved solely at the discretion of the Compensation and Human
Resources Committee of iGo, Inc.’s Board of Directors (the “Committee”). No
person is automatically entitled to participate in the Plan in any year, and any
eligible participant may choose not to participate in the Plan in any year for
any reason.

Administration

The Committee is ultimately responsible for administering the Plan. The
Committee has all powers and discretion necessary or appropriate to review and
approve the Plan and its operation, including, but not limited to, the power to
(a) determine which eligible participants shall be granted bonus awards,
(b) prescribe the terms and conditions of bonus awards, (c) interpret the Plan,
(d) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, and (e) interpret, amend or revoke any such
rules. All determinations and decisions made by the Committee and any delegate
of the Committee shall be final, conclusive, and binding on all persons, and
shall be given the maximum deference permitted by law. The Committee, in its
sole discretion and on such terms and conditions as it may provide, may delegate
all or part of its authority and powers under the Plan to one or more directors,
officers and/or managers of the Company. The Committee, in its sole discretion,
may amend or terminate the Plan, or any part thereof, at any time and for any
reason.

Award Determination

The Committee, in its sole discretion, will approve target bonuses for each
participant. Bonuses will be calculated using a formula that includes: (a) the
executive’s salary, (b) the executive’s target bonus, and (c) such other
discretionary factors as the Committee determines appropriate given the
performance of the Company, and the participant’s contribution to the Company’s
overall performance, including, without limitation, the growth and creation of
increased stockholder value through the efficient use of Company assets. Payment
of any awards will be made on or before March 15 of the year subsequent to the
year in which such award was earned.

Award Payouts

Unless otherwise determined by the Committee, bonuses will be paid on an annual
basis, typically in February, and the bonus period is currently the fiscal year
period.